Citation Nr: 1532965	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for blepharitis and trichiasis.  

2.  Entitlement to service connection for a bilateral eye disorder, excluding bilateral blepharitis, trichiasis, refractive error, and conjunctivitis. 

3.  Evaluation of bilateral sensorineural hearing loss rated 0 percent disabling prior to November 2, 2013.

4.  Evaluation of bilateral sensorineural hearing loss rated 10 percent disabling since November 2, 2013. 

5.  Entitlement to service connection for a right foot disability.




REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board last remanded the above issues in September 2013 for further development.  

In a December 2013 rating decision, the RO granted the Veteran's claim to increase the rating for bilateral sensorineural hearing loss, to 10 percent disabling effective November 2, 2013, creating a staged rating as indicated on the title page.

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for bilateral sensorineural hearing loss disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In characterizing the issue on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence. 

In this regard, the Board notes that in a final Board decision of October 2005, the Board explicitly denied service connection for blepharitis and trichiasis and implicitly denied service connection for refractive error and conjunctivitis.  At the time of this denial, the Veteran had been diagnosed with blepharitis, trichiasis and refractive error.  Since the October 2005 denial, the Veteran has been diagnosed with various disorders of the eye in addition to blepharitis and trichiasis, including diabetic retinopathy, age related macular degeneration, and pseudophakia/cataracts.  As these diagnoses were not of record at the time of the previous final denial, the Board finds that the claim for service connection for a bilateral eye disorder is a new claim, and must be considered on a de novo basis, without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.  

In June 2012 and September 2013, the Board referred the issue of entitlement to service connection for left hip arthritis to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear that this issue has been addressed and the Board again refers the matter.  In this regard, it is noted that the Board previously denied service connection for left hip disorder in October 2005.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right foot disability and an eye disorder, excluding bilateral blepharitis, trichiasis, refractive error, and conjunctivitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an October 2005 decision, the Board explicitly denied service connection for blepharitis and trichiasis.  

2. In 1982, the Board denied service connection for an eye disorder, specifically referencing a conjunctival infection, refractive error, in-service complaints of burning and photophobia.

3.  Evidence received since the October 2005 decision does not relate to an unestablished fact that is necessary to substantiate the claim.

4.  Prior to November 2, 2013, bilateral sensorineural hearing loss is not productive of worse than Level II in the left ear and Level I in the right ear.

5.  From November 2, 2013, bilateral sensorineural hearing loss is not productive of worse than Level VIII in the left ear and Level II in the right ear.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision that denied service connection for blepharitis and trichiasis is final.  38 U.S.C.A. § 7104(a) (West 2005); 38 C.F.R. §§ 20.1100(a), 20.1104 (2005).

2.  The 1982 Board decision denying service connection for an eye disorder, variously classified, is final.  38 U.S.C.A. § 7104(a) (West 2005); 38 C.F.R. §§ 20.1100(a), 20.1104 (2005).

3.  Evidence received since the October 2005 decision is not new and material and the claim for service connection for blepharitis and trichiasis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Prior to November 2, 2013, the criteria for an evaluation greater than 0 percent for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  From November 2, 2013, the criteria for an evaluation greater than 10 percent for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  In February and May 2013, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  Notice was provided addressing how VA assigns disability ratings and effective dates.  The Board notes that the claims for an increase are "downstream" issues that arose following the initial grant of service connection.  The claims were readjudicated after receipt of the notice letter. 

VA has satisfied its duty to assist.  The claims folder, to include the VBMS and Virtual VA files, contain service treatment records, VA medical records, private treatment records, and lay statements from the Veteran.  The Veteran was afforded VA examinations regarding his hearing loss.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In compliance with the Board's September 2013 remand, the Veteran was afforded a VA examination to determine the severity and manifestations of his bilateral sensorineural hearing loss and issued a statement of the case regarding entitlement to service connection for bone cancer of the foot and whether new and material evidence has been received to reopen a claim of service connection for blepharitis and trichiasis in both eyes.  Thus VA has complied with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).


New and Material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  
An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In 1982, the Board denied service connection for an eye disorder, specifically addressing conjunctivitis, refractive error, in-service complaints of burning and photophobia.  In essence, refractive error was not a disease or injury and the other findings were acute and resolved.  That decision is final. 

In October 2005, the Board denied the Veteran's claim for service connection for blepharitis and trichiasis.  That decision is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.  

In the October 2005 denial, the Board found that the evidence did not show that the Veteran's current blepharitis and trichiasis are due to his service.  The Board noted that the separation examination conducted in September 1954 specifically found that the Veteran's eyes were clinically normal, other than refractive error.  The Board explained that refractive error of the eyes is not a disability within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  It was further clarified that refractive error of the eyes cannot be service connected as a matter of law, absent evidence of aggravation by superimposed disease or injury, which there is none.  The Board stated that service treatment records indicate that the Veteran was treated for an acute conjunctival infection that has since resolved.  The Board acknowledged the July 1980 report of chronic conjunctivitis but found that it had not been confirmed by subsequent records.  The evidence before the Board was service treatment records, private treatment records, VA treatment records, and lay statements.  The Board notes that, while the issue was characterized as entitlement to service connection for blepharitis and trichiasis at the time of the prior denial, refractive error and conjunctivitis were implicitly denied by the October 2005 Board decision.  

Since the October 2005 Board decision, the Veteran stated that he wished to reopen his claim for service connection for his defective vision due to exposure to jet fumes during service.  He submitted service treatment records along with his statements and updated VA treatment records are included in the file.  For the following reasons, the evidence is not new and material in regard to refractive error, conjunctivitis, blepharitis and trichiasis.  The Veteran's statements are repetitive of his prior allegations already of record indicating that his defective vision is due to exposure to jet fumes.  Moreover, the VA treatment records contain diagnoses of blepharitis and trichiasis, but do not suggest a nexus between these disabilities or in-service conjunctivitis and service.  The fact that he had post-service blepharitis and trichiasis had been established previously.  Evidence that confirms a previously established fact is cumulative.  

Similarly, any evidence confirming the established fact of refractive error is cumulative.  

As the basis for the Board's denial was the evidence did not show a nexus or link between the Veteran's blepharitis, trichiasis, or acute conjunctivitis and service.  As a matter of law refractive error of the eyes cannot be service connected absent evidence of a superimposed disease or injury, the evidence submitted since the prior denial is both cumulative and redundant of the evidence previously submitted and does not relate to any basis for the prior denial.  The Veteran's additionally submitted treatment records and statements do not cure a pervious evidentiary defect.  

For the foregoing reasons, the evidence submitted since the October 2005 Board decision is redundant and cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim for service connection for conjunctivitis, blepharitis, trichiasis and refractive error is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The issue of service connection for cataracts is addressed below.

Disability Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran has asserted that his disability is worse.  The AOJ agreed and assigned staged ratings.  We agree that there has been a change in the status of the Veteran's disability and staged rating is warranted.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

For the period prior to November 2, 2013, bilateral sensorineural hearing loss is rated 0 percent disabling. 

A March 2009 VA audiometric study revealed puretone thresholds as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
20
15
50
65
LEFT
40
50
60
70

The speech discrimination scores were 100 percent for the right ear and 96 percent for the left ear.  The average puretone threshold was 37.5 decibels in the right ear and 55 decibels in the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a zero percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not show that the appellant has an exceptional pattern of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz  frequencies, or 30 or less at the 1000 Hertz  frequency and 70 or greater at the 2000 Hertz  frequency]. 

The earlier private examination performed in August 2008 also shows findings that did not warrant the assignment of a compensable rating for the service-connected bilateral sensorineural hearing loss disability.  At that time puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
40
65
LEFT
45
50
55
70

The speech discrimination scores were 100 percent for the right ear and 84 percent for the left ear.  The average puretone threshold was 37.5 decibels in the right ear and 55 decibels in the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level I for the right ear and level II for the left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a zero percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 4.85. 

The VA examination hearing test results from March 2009 and private examination results from August 2008 are considered to provide the best evidence of the severity of the service-connected bilateral sensorineural hearing loss disability, and they do not provide any basis to assign a compensable rating.  38 C.F.R. §§ 4.85, 4.86.

The Board notes that the claims file contains a March 2010 VA examination.  The examination indicates that the results were not based on the Maryland CNC speech discrimination test and are inadequate for VA rating purposes.  38 C.F.R. § 3.85(a).  As a result, the Board cannot consider these results in its analysis.  

The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral sensorineural hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated for this period.

Thus, although the Veteran asserts that his hearing loss warrants a higher evaluation, the Board finds that the competent findings at the audiological evaluations are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's bilateral sensorineural hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation for the period prior to November 2, 2013.  

For the period beginning November 2, 2013, the Veteran's bilateral sensorineural hearing loss is rated 10 percent disabling.

A November 2013 VA audiometric study revealed puretone thresholds as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
35
35
60
75
LEFT
55
65
75
80

The speech discrimination scores were 86 percent for the right ear and 46 percent for the left ear.  The average puretone threshold was 51.25 decibels in the right ear and 68.75 decibels in the left.

These test results show that the Veteran has an exceptional pattern of hearing impairment for the left ear under subsection (a) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies].  Applying Table VIA to the results yields a level V designation for the left ear; and applying Table VI yields a level VIII.  The higher numerical designation of level VIII based on Table VI is used for the evaluation.  38 C.F.R. § 4.86.

Applying the schedular criteria, this examination report yielded a numerical designation of level II for the right ear and level VIII for left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a 10 percent evaluation is for application for the service-connected bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 4.85. 

The VA examination hearing test results from November 2013 is considered to provide the best evidence of the severity of the service-connected bilateral sensorineural hearing loss disability, and it does not provide any basis to assign a rating in excess of 10 percent.  38 C.F.R. §§ 4.85, 4.86.

The Board again has carefully considered the Veteran's contentions.  However, the Board reiterates that his assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral sensorineural hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  The level of disability to warrant a percentage greater than 10 percent has not been demonstrated.

Thus, the Board finds that the competent findings at the audiological evaluation are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's current bilateral sensorineural hearing loss disability symptomatology more nearly approximates the criteria for a 10 percent evaluation, and the claim must be denied.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The 2009 and 2013 VA examinations contain findings sufficient for rating purposes and discuss functional impairment.  See Martinak, 21 Vet. App. at 447. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of decreased hearing which was clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's bilateral hearing loss disability had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The application to reopen the claim of service connection for blepharitis and trichiasis is denied.  The application to reopen a claim for service connection for conjunctivitis and refractive error is denied.

For the period prior to November 2, 2013, a compensable rating for a bilateral sensorineural hearing loss disability is denied.

For the period beginning November 2, 2013, an evaluation for bilateral sensorineural hearing loss disability in excess of 10 percent is denied.  


REMAND

Cataracts

In the prior Board decisions, service connection was either explicitly or implicitly denied for certain pathology.  However, there was no evidence of cataracts at the time of the prior decisions and the decisions did not explicitly or implicitly deny service connection for cataracts.
 
In its May 2013 rating decision, December 2013 statement of the case, and March 2014 statement of the case, the RO denied reopening of the claim of service connection for blepharitis and trichiasis.  The Board observes that the agency of original jurisdiction did not consider the underlying merits of a claim for cataracts.  The Board therefore cannot evaluate the claim for cataracts without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, this issue must be remanded for initial adjudication by the RO/AMC.  In essence, this is a new claim rather than a claim to reopen.

Right foot disability

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Service treatment records do not show treatment for the Veteran's right foot. 

Private treatment records and VA treatment records show that the Veteran has continuously complained of right foot and heel pain.  Private treatment records show a diagnosis of plasmacytoma of the right calcaneus.  The Veteran underwent surgery followed by postoperative radiotherapy as treatment.  The Veteran asserts that his doctors stated that bone cancer in his right foot could be due to exposure to toxins in service.  The Veteran has indicated throughout the record that he was exposed to jet fumes during service.  

There has been no VA examination to determine the nature and likely etiology of the claimed right foot disability.  Thus, the Board finds that an examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should complete an initial adjudication of entitlement to service connection for cataracts.  If the determination remains less than fully favorable to the Veteran, he should be provided with a statement of the case.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of any current right foot disability. 

The examiner is to be provided access and must review the claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current right foot disability is due to an injury or other event or incident of the Veteran's period of active service.  In this regard, the Board notes that the Veteran asserts that he was exposed to jet fumes during service and that his private doctors stated that bone cancer in his right foot could be caused by toxins in service.  The VA examiner must consider and address these contentions in his/her rationale.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the RO should readjudicate the Veteran's claim for service connection for a right foot disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


